DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The after-final amendment filed 04-20-2022 has been entered.
Claims 1, 3-9, and 11-20 are pending.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In the claims:
Claim 13, line 16, change first recitation of “a” to --the--.
(NOTE: The above change corrects a minor informality only.)

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the allowable subject matter of original (now canceled) claims 2 and 10 was incorporated therein via the amendment filed 12-13-2021.
Regarding claim 13, previously applied James US#10321780 (see OA dated 09-13-2021) and the remaining prior art of record fails to disclose or suggest the apparatus as claimed in detail, specifically the following, collectively:  a computer device operably connected to the mechanism, wherein the computer device has capabilities including at least one of: proximity detection, wireless communication, location tracking, cloud computing, remote access, device management, and computing functions; and a retractable strip coupled to the body, wherein the retractable strip automatically performs the motion, using the mechanism, such that the retractable strip moves from a first position to a second position, wherein the second position is configured to anchor at least one additional package to the body.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM L MILLER whose telephone number is (571)272-7068. The examiner can normally be reached 9:30 - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM L. MILLER
Primary Examiner
Art Unit 3677



/WILLIAM L MILLER/Primary Examiner, Art Unit 3677